Citation Nr: 1826714	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-19 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for chronic fatigue syndrome.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for headaches.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for chronic fatigue syndrome.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to January 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  A rating decision in December 1998 denied service connection for chronic fatigue syndrome, headaches, and bilateral hearing loss; although the Veteran filed a timely notice of disagreement, he did not file a VA Form 9 substantive appeal.

2.  Evidence received since the December 1998 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claims.

3.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

4.  Bilateral hearing loss was not incurred during active service and is not etiologically related to an in-service injury, event, or disease, to include noise exposure.

5.  The competent and probative evidence shows that the Veteran's sleep apnea was not present in service or within one year of separation, and is not related to service.

6.  The Veteran's headaches and fatigue did not manifest in service and are related to the diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision is final.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

2.  Evidence received since the December 1998 rating decision denying service connection for chronic fatigue syndrome, headaches, and bilateral hearing loss is new and material and the claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2017).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1154, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

4.  The criteria for service connection for sleep apnea are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for entitlement to service connection for headaches are not met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

6.  The criteria for service connection for fatigue, to include as due to an undiagnosed illness, have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the unappealed and final December 1998 rating decision that denied service connection for chronic fatigue syndrome, headaches, and bilateral hearing loss; new medical and lay evidence has been associated with the claims file.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Specifically, February 2013 and May 2013 VA examinations, and VA treatment records have been added to the claims file.  These records relate to previously unestablished facts.  Further, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  For these reasons, reopening of the previously denied claims of service connection for chronic fatigue syndrome, headaches, and bilateral hearing loss is warranted.  

Entitlement to service connection for these disabilities is addressed on the merits below.  The Veteran is not prejudiced by this action as the RO has also reopened and adjudicated the claims on the underlying merits.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).   

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for chronic diseases, to include hearing loss, manifesting to a certain degree within a year after service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a) (2017).

In addition to the methods outlined above, service connection may be established for a disability due to undiagnosed illness of a veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War.  In order to establish service connection on that basis, there must be objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.

The illness must become manifest during either active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more post-service, under the appropriate diagnostic code of 38 C.F.R. Part 4.  By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C. § 1117; 38 C.F.R. 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  For purposes of this section, the term 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. 

Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.  For the reasons that follow, the Board finds that service connection is not warranted.

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The result of an audiogram administered by a state-licensed audiologist is the only type of evidence deemed competent to show a hearing impairment for VA purposes.  See 38 C.F.R. § 4.85 (2017).

The Veteran's December 1988 entrance examination shows no hearing loss disability that meets the criteria of § 3.385.  The service treatment records were negative for complaints of or treatment for hearing-related problems.  

Post-service treatment records do not show a bilateral hearing loss disability per § 3.385 within a year of service discharge.  The Veteran was afforded a VA examination in October 1998.  The objective findings on audiometric testing of the right ear did not meet the criteria of § 3.385.  Findings on audiometric testing of the left ear did show a hearing loss disability in accordance with § 3.385. 

The Veteran was afforded a VA examination in February 2013 in connection with his current appeal.  Pure tone threshold (in decibels) and speech discrimination scores were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
15
20
20
45
35
94
LEFT
10
15
15
25
50
94

Based on the foregoing, the Veteran meets the requirements for bilateral hearing loss under 38 C.F.R. § 3.385 and therefore has a current bilateral hearing disability as required by 38 C.F.R. § 3.303.  Therefore, the first element of service connection is established.

The Veteran states that during service he was exposed to noise from small arms fire and machinery.  The Veteran's military occupational specialty was a cannon fire specialist.  Thus, an in-service noise injury is demonstrated, and the second element of service connection is also established.

Regarding the final element of service connection, the only competent medical opinion of record is that of the February 2013 VA examiner, who acknowledged the Veteran's in-service and post-service noise exposure, but indicated that the Veteran did not incur impaired hearing or significant threshold shifts in either ear during military service and thus, it is less likely than so that the nexus of his hearing loss is military noise exposure.  

There is no competent medical opinion to the contrary.  In this regard, the Board acknowledges the Veteran's statements asserting that his hearing loss is related to military noise exposure from his active service.  However, the Veteran is not competent to specify that a current hearing loss disability is related to any noise exposure during his active service, as he does not possess the requisite medical knowledge to make such a determination.  This is particularly so in this case where the Veteran reported occupational noise exposure both during and after service with the use of hearing protection devices, and post-service recreational noise exposure without use of hearing protection.

Finally, regarding service connection on a presumptive basis, the post-service medical evidence of record does not demonstrate findings of hearing loss for VA purposes until October 1998, which is more than 6 years after the Veteran's discharge from active duty.  Hearing loss was shown only in the left ear at that time.  Therefore, both presumptive service connection and service connection based on a continuity of hearing loss symptomatology since service are precluded.  38 C.F.R. §§ 3.307, 3.309.  

The preponderance of the evidence is against the claim for entitlement to service connection for bilateral hearing loss, and the benefit sought on appeal is accordingly denied.  See 38 U.S.C. § 5107(b).

Sleep Apnea

The Veteran asserts that he has sleep apnea related to service.  Further, he contends that his sleep disorder is a well-documented condition among veterans returning from the Gulf War after being exposed to environmental hazards.  See May 2014 notice of disagreement.

The Veteran's service treatment records (STRs) contain no sleep-related complaints or treatment during active duty.  

A November 1994 reserve treatment record shows that the Veteran reported having shortness of breath and frequent trouble sleeping.  A December 1994 reserve treatment record shows that the Veteran complained of fatigue.  Historically, the Veteran underwent a VA nose, sinus, larynx and pharynx examination in October 1998.  The examiner indicated that while he had symptoms of snoring, a diagnosis of sleep apnea was not warranted.  

In connection with the current appeal, the Veteran was afforded a VA examination.  A sleep study was performed and revealed severe obstructive sleep apnea.  The VA examiner opined that the Veteran's sleep apnea is not caused by or related to service, including any Gulf War environmental exposures; or to a service-connected condition.  The examiner explained that his sleep apnea is most likely secondary to other etiologies including his age, natural structure of oropharyngeal area, increased body mass index and deconditioning.  

The Board acknowledges that the Veteran has been diagnosed with sleep apnea.  However, his STRs contain no entries showing treatment for or a diagnosis of sleep apnea.  Moreover, the first competent diagnosis of sleep apnea appears to be many years after service.  The Board further notes that no competent medical evidence is of record which supports a finding that the Veteran's sleep apnea began in service or is directly related to active service.  In fact, the opinion expressed by the May 2013 VA examiner is against such a finding.  The Board notes that the examiner was familiar with the Veteran's medical history from review of his VA claims folder and the opinion expressed on this matter was supported by cogent rationale which referenced the Veteran's documented medical history.  There is no competent opinion to the contrary.

The Board has considered the Veteran's lay contentions that his sleep apnea is due to service.  However, diagnosing sleep apnea and determining its etiology is not a simple question.  Rather, this is a complex medical determination that falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Therefore, while the Veteran is competent to describe his symptoms, he is not competent to opine on the complex medical question of whether his sleep apnea is related to service.  His lay opinion in this regard is insufficient to establish causal nexus, particularly when weighed against the VA examiner's medical opinion.

As the preponderance of the competent evidence is against the claim, the benefit of the doubt doctrine is not for application and service connection is not warranted.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Headaches

The Veteran has asserted that his headaches were incurred in service.  He has also asserted that his headaches are secondary to his sleep apnea.  

The Veteran's STRs do not show any treatment or complaints related to headaches during active duty.

After service, reserve treatment records show that the Veteran reported headaches; these appeared to have been associated with chronic sinusitis.  A December 1994 record shows he reported the duration had been two months. A January 1998 VA treatment record shows that the Veteran complained of headaches and he was afforded a Gulf War Registry examination in March 1998.  It was noted that the onset of his headaches was in August 1992, which was 7 months after service.  Further, the Veteran was afforded a VA neurology examination in October 1998 and the examiner noted that he has had headaches for probably 8 years.  The examiner diagnosed headaches and noted that they might be migraines without aura.  

In October 1998, the Veteran was afforded a VA nose, sinus, larynx and pharynx examination.  The Veteran reported that 3.5 weeks prior he was assaulted and was badly beaten.  Following that altercation and head injury, he had bifrontal and temporal headaches almost daily.  The examiner noted that he had a long history of migraine headaches beginning shortly after discharge from service.  

At a May 2013 VA examination, an examiner opined that the Veteran's headaches are a symptom of his severe obstructive sleep apnea and not related to service or any environmental exposures therein.

A current diagnosis of headaches is established by the medical records discussed above.  However, for the reasons discussed below, service connection is not warranted.  

Headaches were not shown in active duty service.  His reserve treatment records suggest that his headaches were secondary to a chronic sinusitis condition- a nonservice-connected disability.  The Board also notes that the post-service report headaches onset during active service are contradicted by the active duty STRs and the December 1994 reserve treatment records.  Further, the May 2013 VA examiner opined that his current headaches are due to his sleep apnea, which the Board does not find to be service-connected.  The May 2013 VA opinion to be persuasive as it was provided following review of the record, clinical evaluation, and supported with cogent rationale.  

The Board has considered the Veteran's contentions that his headaches are due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, the potential relationship between the Veteran's headaches and service is complex in nature and falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  Therefore, while the Veteran is competent to describe his headache symptoms, he is not competent to opine on the complex medical question of whether his headaches are related to service.  The Board thus finds that the Veteran's lay evidence is insufficient evidence to establish etiology.

In summary, the preponderance of the evidence weighs against service connection.  The benefit of the doubt rule is not applicable.  Service connection is not warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (2017); Gilbert, supra.


Chronic Fatigue Syndrome

The Veteran seeks service connection for chronic fatigue syndrome, and he served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(a) (providing for service connection for undiagnosed illnesses and medically unexplained chronic multisymptom illnesses, to include chronic fatigue syndrome, for Persian Gulf veterans).  

The Veteran's STRs do not show any treatment or complaints related to fatigue.  

Historically, a June 1994 reserve treatment record shows that the Veteran complained of fatigue with onset 24 weeks prior.  The diagnosis was fatigue secondary to shift work.  A January 1998 VA treatment record shows a diagnosis of chronic fatigue syndrome was made after the Veteran complained of excessive sleep, mood swings and nervousness.  However, the Veteran was afforded a Gulf War Registry examination in March 1998 and the examiner indicated that he did not meet the diagnostic criteria for a diagnosis of chronic fatigue syndrome.  

The Veteran underwent a VA examination in May 2013 in connection with the current appeal.  The examiner conducted an extensive evaluation and reviewed the claims file before determining that the Veteran did not meet the clinical criteria for a diagnosis of chronic fatigue syndrome.  Rather, the examiner indicated that the Veteran's complaints of fatigue, and other noted symptoms, are manifestations of his sleep apnea.

The Board finds that the Veteran does not have a qualifying chronic disability, including resulting from an undiagnosed illness or chronic multisymptom illness such that service connection may be presumed under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.  The Veteran's fatigue has been shown by competent medical evidence to be a manifestation of a clinically diagnosed condition - sleep apnea.  He does not have a current diagnosis of chronic fatigue syndrome.  Therefore, there is no undiagnosed condition that warrants presumptive service connection analysis under 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.

The Board also finds that the evidence does not support that the Veteran's fatigue is related to his service.  The STRs do not show in-service complaints, treatment, or a diagnosis of chronic fatigue syndrome.  The May 2013 examiner opined that the Veteran's current complaint of fatigue is due to his sleep apnea, a nonservice-connected disability.  Great probative value is assigned to this opinion because the examiner reviewed the file, considered the Veteran's relevant medical history, and conducted a clinical evaluation.  While the Veteran is competent to relate lay observable symptoms, such as fatigue, he is not competent to diagnose chronic fatigue syndrome or establish a causal relationship between his current fatigue symptoms and service, as to do so requires some level of medical expertise.  The Veteran has not provided any competent medical evidence to rebut the VA examiner's opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

As the preponderance of the evidence is against the claim under the applicable theories of service connection, the benefit of the doubt standard of proof does not apply, and service connection is not warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic fatigue syndrome.

New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

Service connection for bilateral hearing loss is denied.

Service connection for sleep apnea is denied.

Service connection for headaches is denied.

Service connection for fatigue is denied.



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


